Title: From George Washington to Colonel Elisha Sheldon, 17 December 1778
From: Washington, George
To: Sheldon, Elisha


  
    Sir
    Head Quarters Middle Brook [N.J.] 17th Decemr 1778
  
I am glad to find by yours of the 8th that your Regiment is like to be so well accommodated at Durham. I have never had any representation against its being quartered near that place, neither can I conceive why you can interfere with the provision of Beef for the Army more there than any where else in the State.
Should Congress see a probability that the operations of the next Campaign will require an augmentation of the Cavalry I make no doubt but they will give proper orders to have it done in time; but the prospect of a scarcity of Forage is so alarming and the price of Horses so excessive that I am of opinion they will incline rather to decrease than augment the Cavalry.
I have given Mr Hoogland a letter to the Board of War, and he is gone to Philadelphia to procure such Articles for your Regt as can be furnished there. I imagine the Uniforms will be ordered from Boston. I am &c.
